Citation Nr: 0910111	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2002 and from February 2002 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation (effective August 19, 2004).  

In September 2006, the Veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The July 2007 Board remand stated that a VA examination was 
to be scheduled to determine the severity of the Veteran's 
service-connected allergic rhinitis.  The examiner was to 
state that the claims file was reviewed; assess the 
functional impact of the Veteran's allergic rhinitis, to 
include a description of the extent to which the condition 
interferes with employment; and specifically indicate whether 
the Veteran has polyps or any obstruction of the nasal 
passages.  

While the examiner does make some references to the file in 
the August 2008 examination report, he did not indicate 
whether the file was reviewed.  Further, the issue of 
functional impact was not addressed, and the presence or 
absence of polyps and obstructions were not mentioned.  As a 
result, the claims file needs to be returned to the original 
VA examiner or a new examiner to speak to these matters.  If 
necessary, the Veteran should be given a new VA examination.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the original 
VA examiner or, if necessary, a new 
examiner for purposes of assessing the 
severity of the Veteran's allergic 
rhinitis.  If required, a new VA 
examination should be scheduled.  The 
claims folder and a copy of this Remand 
must be made available to the examiner in 
conjunction with any examination or 
review.  

The examiner should review the claims file 
and indicate in the report of the 
examination that the claims file has been 
reviewed.  The examiner should fully 
describe the functional impact of the 
Veteran's allergic rhinitis, to include a 
description of the extent to which the 
condition interferes with employment.  The 
examiner should specifically indicate 
whether the Veteran has polyps.  If there 
are no polyps, the examiner should 
indicate whether either of the Veteran's 
nasal passages are otherwise obstructed 
due to allergic rhinitis and, if so, 
whether the obstruction is (a) 50 percent 
or less; (b) greater than 50 percent, but 
less than complete; or (c) complete.  A 
complete rationale for all opinions should 
be provided.

2.  Re-adjudicate the Veteran's claim for 
an initial increased rating for allergic 
rhinitis.  If the decision remains in any 
way adverse to the Veteran, provide her 
and her representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


